EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J.  Powsner on June 27, 2022.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-18 directed to inventions non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.
Cancel claims 3 and 5-6.

1. (Amended) A thermal storage system, comprising 
A. 	one or more fluid-transport vias suitable for carrying a heat transfer fluid therein, 
B. 	a layer of compressed expanded graphite disposed on a bonded aggregate material, the bonded aggregate material comprising a composite of sand and sodium metasilicate, 
C. 	the one or more fluid-transport vias disposed in thermal coupling with at least one of the bonded aggregate material and the layer of compressed expanded graphite;
wherein the one or more fluid-transport vias are disposed adjacent to and in thermal coupling with the layer of compressed expanded graphite, and 
the layer of compressed expanded graphite is disposed adjacent to and in thermal coupling with a layer of the bonded aggregate material,
wherein the layer of bonded aggregate material comprises perforations that extend therethrough obliquely to a plane of that layer of bonded aggregate material. 

4. (Amended) The thermal storage system of claim 1 [3], wherein the composite is hardened by exposure to carbon dioxide gas.  

7. (Amended) The thermal storage system of claim 1 [5], wherein the layer of the bonded aggregate material is compacted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763